United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
          IN THE UNITED STATES COURT OF APPEALS 26, 2007
                                               July
                   FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 06-40480
                             Summary Calendar


LARRY MARTIN ROCHE

                                          Plaintiff-Appellant

v.

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; UNKNOWN
TEEMS, Employee of CMC; PEGGY UNKNOWN, Employee of CMC; JOHN
DOE, 1, Director of University of Texas Medical Branch; JOHN DOE, II,
Medical Manager for UTMB, Estelle Unit; JOHN DOE, III, Medical Manager
for UTMB, Powledge Unit; JOHN DOE, IV, Director of Correctional
Management Care

                                          Defendants-Appellees


                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 6:05-CV-280


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellant Larry Martin Roche, Texas prisoner # 1079651, appeals
the denial of his Fed. R. Civ. P. 60(b) motion, wherein he sought relief from a
judgment dismissing his 42 U.S.C. § 1983 suit for failure to exhaust

      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-40480

administrative remedies. Roche contends that the magistrate judge abused her
discretion by denying his Rule 60(b) motion, insisting that he had exhausted the
remedies that were available to him.       Alternatively, he asserts that the
exhaustion requirement should have been excused, because prison officials
prevented him from filing timely grievances.
      Roche’s appeal from the denial of his Rule 60(b) motion does not bring up
the underlying judgment for review. In re Ta Chi Navigation (Panama) Corp.
S.A., 728 F.2d 699, 703 (5th Cir. 1984). We review the magistrate judge’s denial
of Roche’s Rule 60(b) motion for abuse of discretion. See Warfield v. Byron, 436
F.3d 551, 555 (5th Cir. 2006). Roche's Rule 60(b) motion did not indicate the
statutory basis for reconsideration, and did he raise any new issues in the
motion. Roche has not demonstrated that the magistrate judge abused her
discretion by denying his Rule 60(b) motion. See Matter of Colley, 814 F.2d 1008,
1010-11 (5th Cir. 1987).
AFFIRMED.




                                       2